DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. At least independent claims 1, 10, and 17 have been amended to change the scope of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mimar (US 2014/0300739 A1, IDS US Publication #4) in view of Goodwin (US 2010/0019932 A1).
Regarding claim 1, Mimar teaches a vehicle communication system comprising: 
an accelerometer (Fig. 5, Fig. 7: “accelerometer”); and 
a controller (Fig. 5: “SoC Processor”) programmed to, 
in response to a signal from the accelerometer indicative of an accident of a vehicle (Fig. 29), activate an emergency mode (Fig. 34), request biometric data of occupants of' the vehicle, [0122]: driver biometrics signals; [0214]: location of accident, timestamp of accident, [0223], Figs. 40A-B: identification of vehicle).
Mimar does not teach “in response to receipt of a second message from a source remote from the vehicle and that identifies a location of the source, inhibit re-broadcast of the second message to off-board the vehicle until a distance between the vehicle and source exceeds a predefined threshold”. However, Goodwin teaches that a recipient vehicle re-broadcasts a received message after traveling a certain distance ([0025], [0048], [0065]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar to inhibit re-broadcasting the message by the recipient vehicle until a threshold distance is passed as taught by Goodwin in order to cover substantially greater distances due to the relaying capabilities of the moving vehicle compared to the maximum coverage of the initiating vehicle alone (Goodwin [0025]).
Regarding claim 8, modified Mimar teaches the system of claim 1, but Mimar, as modified, does not teach that the controller is further programmed to, in response to receipt of the second message, inhibit re- broadcast of the second message to off-board the vehicle until “expiration of a delay period that is defined by a speed of the vehicle”. However, Goodwin also teaches this limitation (Goodwin [0065]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar to inhibit re-broadcasting the message by the recipient vehicle until a period of time defined based on speed is passed as taught by Goodwin in order to cover substantially greater distances due to the relaying capabilities of the moving vehicle compared to the maximum coverage of the initiating vehicle alone (Goodwin [0025]).
Regarding claim 10, Mimar teaches a vehicle ([0083]: embedded in a vehicle) comprising: 
a biometric sensor ([0097]: camera on driver; [0122]: driver biometrics signals); 
an RF transceiver (Fig. 6: various “embedded antennas”); and 
at least one controller (Fig. 5: “SoC Processor”) programmed to, 3Serial No 15 730427Aty. Dk1 No 83890406 (FMC6(t040PLSl) 
in response to activation of an emergency mode (Fig. 29, Fig. 34), request biometric data of occupants of the vehicle, and transmit a first message to off-board the vehicle via the RF transceiver that includes data identifying the vehicle, a location of the vehicle, a time of activation of the emergency mode, and biometric data received from the sensor in response to the request ([0122]: driver biometrics signals; [0214]: location of accident, timestamp of accident, [0223], Figs. 40A-B: identification of vehicle).
Mimar does not teach “in response to receipt of a second message from a source remote from the vehicle, inhibit re-broadcast of the second message to off-board the vehicle until expiration of a delay period that is defined by a speed of the vehicle”. However, Goodwin teaches that a recipient vehicle re-broadcasts a received message after “waiting a certain time period” which may be based on vehicle speed ([0048], [0065]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar to inhibit re-broadcasting the message by the recipient vehicle until a period of time defined based on speed is passed as taught by Goodwin in order to cover substantially greater distances due to the relaying capabilities of the moving vehicle compared to the maximum coverage of the initiating vehicle alone (Goodwin [0025]).
Regarding claim 12, modified Mimar teaches the vehicle of claim 10 and Mimar also teaches that the at least one controller is further programmed to activate the emergency mode in response to detection of a traffic accident involving the vehicle (Fig. 29).  

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mimar (US 2014/0300739 A1, IDS US Publication #4) in view of Goodwin (US 2010/0019932 A1) and Dickmann (DE 102004046305, IDS Foreign Patent document #2).
Regarding claim 2, modified Mimar teaches the system of claim 1 but Mimar, as modified, does not teach “a seat belt having a biometric sensor in communication with the controller and programmed to measure a heart rate and respiration rate, and to output the biometric data”.  However, Dickmann teaches this feature ([0010-11], [0032], [0024-25]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar by measureing heart/respiratory rates using a seat belt and outputting the data based on the rates as taught by Dickmann in order to provide effective rescue to vehicle occupants following an accident by the knowledge of vital signs (Dickmann [0011]).
Regarding claim 13, modified Mimar teaches the vehicle of claim 10 but Mimar, as modified, does not teach “a seatbelt assembly, wherein the biometric sensor is mounted to the seatbelt assembly”. However, Dickmann teaches this feature ([0010-11], [0032], [0024-25]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar by measureing heart/respiratory rates using a seat belt and outputting the data based on the rates as taught by Dickmann in order to provide effective rescue to vehicle occupants following an accident by the knowledge of vital signs (Dickmann [0011]). 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mimar (US 2014/0300739 A1, IDS US Publication #4) in view of Goodwin (US 2010/0019932 A1) and Rao et al. (US 8874301, IDS US Patent #5).
Regarding claim 3, modified Mimar teaches the system of claim 1 but Mimar, as modified, does not teach “a steering wheel having a biometric sensor in communication with the controller and programmed to measure a heart rate and to output the biometric data”.  However, Rao teaches this feature (col. 2, lns. 46-47 and lns. 59-67). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar by measuring heart rate using a steering wheel and to conditionally output the heart rate as taught by Rao in order to detect and respond to emergency conditions (Rao col. 2, lns. 59-67).
Regarding claim 14, modified Mimar teaches the vehicle of claim 10 but Mimar, as modified, does not teach “a steering wheel assembly, wherein the biometric sensor is mounted to the steering wheel assembly”.  However, Rao teaches this feature (col. 2, lns. 46-47 and lns. 59-67). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar by measuring heart rate using a steering wheel and to conditionally output the heart rate as taught by Rao in order to detect and respond to emergency conditions (Rao col. 2, lns. 59-67).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mimar (US 2014/0300739 A1, IDS US Publication #4) in view of Goodwin (US 2010/0019932 A1) and Zhang et al. (US 8874301, IDS US Publication #5).
Regarding claim 4, modified Mimar teaches the system of' claim 1 and Mimar also teaches a camera in communication with the controller and programmed to capture images of an operator of the vehicle (Fig. 8: “driver view”) but Mimar, as modified, does not teach that the controller is further programmed to activate the emergency mode “in response to detection of eyes of the operator being closed for a time greater than a predetermined time”. However, Zhang teaches this feature (Fig. 6B and [0027]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar by activating an emergency mode/countermeasures when the driver’s eyes are closed for a period of time as taught by Zhang in order to detect and respond to a drowsy driver, thereby reducing the risk of an accident (Zhang [0003], [0028]). 

Claims 5, 6, 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mimar (US 2014/0300739 A1, IDS US Publication #4) in view of Goodwin (US 2010/0019932 A1), and Jiang (US 6898432 B1).
Regarding claim 5, modified Mimar teaches the system of claim 1, and Mimar, as modified, already teaches inhibiting re-broadcasting the message by the recipient vehicle based on exceeding a threshold distance but Mimar, as modified, does not teach that the threshold distance corresponds to a “predefined” location. However, Jiang teaches route-based communication planning in which “[a] predicted time when the vehicle will be able to communicate with an info-fueling station having a predictable geographic position is determined” (col. 4, lns. 27-30) in order to plan on an exchange of information with the “info-fueling station” when it reaches the known location where it will be in communication range (col. 4, lns. 35-38). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar to wait to re-broadcast the message until the vehicle travels a distance along the route at which it reaches a predefined location with communication coverage as taught by Jiang in order to ensure that the message will be re-broadcast in an area with coverage thereby ensuring that the message will be received.
Regarding claim 6, modified Mimar teaches the system of claim 1, and Mimar, as modified, also teaches that the controller is further programmed to, in response to receipt of the second message, inhibit re- broadcast of the second message to off-board the vehicle until expiration of a delay period that is defined by a distance (see rejection of claim 1) but Mimar, as modified, does not teach that the distance relates to a distance “between the vehicle and a vehicle infrastructure tower”. However, Jiang discloses that network coverage is governed by distance from an infrastructure tower (Fig. 2 depicting towers; col. 2, lns. 33-42). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar to wait to re-broadcast the message until the vehicle travels a distance along the route at which it reaches a predefined location with the communication coverage based on distance from known infrastructure as taught by Jiang in order to ensure that the message will be re-broadcast in an area with coverage thereby ensuring that the message will be received.
Regarding claim 9, modified Mimar teaches the system of claim 1, but Mimar, as modified, does not teach that the controller is further programmed to, in response to receipt of the second message, inhibit re-broadcast of the second message to off-board the vehicle until “expiration of a delay period that is defined by a direction of travel of the vehicle”. However, Jiang teaches route-based communication planning in which “[a] predicted time when the vehicle will be able to communicate with an info-fueling station having a predictable geographic position is determined” (col. 4, lns. 27-30) in order to plan on an exchange of information with the “info-fueling station” when it reaches the known location where it will be in communication range (col. 4, lns. 35-38). In particular, “navigation system 26 figures out the details of route 300 and passes this information to wireless coverage manager 42, such as vehicle will travel south on highway 82 for ten minutes…wireless coverage manager 42 using the details about the route 300 passed to it by navigation system 26, accesses network coverage database 22 and develops a prediction of the wireless communication services availability for the route 300…” (col. 10, lns. 19-41). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar to wait to re-broadcast the message until the vehicle travels a distance in a direction along the route at which it reaches a predefined location with communication coverage as taught by Jiang in order to ensure that the message will be re-broadcast in an area with coverage thereby ensuring that the message will be received.
Regarding claim 17, Mimar teaches a method of broadcasting a vehicular emergency message comprising: 
receiving biometric data of occupants of a vehicle from a sensor ([0097]: camera on driver; [0122]: driver biometrics signals); 
detecting an emergency event associated with the vehicle (Fig. 29); 
assigning an emergency type associated with the emergency event ([0196], [0208], [0224], Fig. 29-35: accident severity; [0180]: driver can press a button to seek police or medical help);
transmitting a first message to off-board the vehicle that includes the biometric data, the emergency type, a location, a time, an identification of the vehicle, and route data in response to the emergency event ([0122]: driver biometrics signals; [0214]: location of accident, timestamp of accident, [0223], Figs. 40A-B: identification of vehicle).
Mimar does not teach “inhibiting re-broadcast of a second message received from a source remote from the vehicle until expiration of a delay period that is defined by a direction of travel of the vehicle”. However, Goodwin teaches inhibiting re-broadcast of a second message received from a source remote from the vehicle for a delay period ([0025], [0048], [0065]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar to inhibit re-broadcasting the message by the recipient vehicle for a delay period as taught by Goodwin in order to cover greater distances due to the relaying capabilities of the moving vehicle compared to the maximum coverage of the initiating vehicle alone (Goodwin [0025]). 
Mimar, as modified, still does not teach that the message is re-broadcast after a delay period that is “defined by a direction of travel of the vehicle”. However, Jiang teaches route-based communication planning in which “[a] predicted time when the vehicle will be able to communicate with an info-fueling station having a predictable geographic position is determined” (col. 4, lns. 27-30) in order to plan on an exchange of information with the “info-fueling station” when it reaches the known location where it will be in communication range (col. 4, lns. 35-38). In particular, “navigation system 26 figures out the details of route 300 and passes this information to wireless coverage manager 42, such as vehicle will travel south on highway 82 for ten minutes…wireless coverage manager 42 using the details about the route 300 passed to it by navigation system 26, accesses network coverage database 22 and develops a prediction of the wireless communication services availability for the route 300…” (col. 10, lns. 19-41). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Mimar to re-broadcast the message when the vehicle travels a distance in a direction along the route at which it reaches communication coverage as taught by Jiang in order to ensure that the message will be re-broadcast in an area with coverage thereby ensuring that the message will be received.
Regarding claim 20, modified Mimar teaches the method of claim 17, and Mimar also teaches that the emergency type includes traffic accident, medical emergency, police assistance, fire assistance, or Emergency Medical Service (EMS) assistance ([0180]: driver can press a button to seek police or medical help).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mimar (US 2014/0300739 A1, IDS US Publication #4) in view of Goodwin (US 2010/0019932 A1), and Ralphs et al. (US 2015/0168560 A1).
Regarding claim 7, modified Mimar teaches the system of claim 1, but Mimar, as modified, does not teach that the controller is further programmed to, in response to receipt of the second message, inhibit re-broadcast of the second message to off-board the vehicle until “expiration of a delay period that is defined by an elevation of the vehicle”. However, Ralphs teaches that a vehicle with a higher elevation would have more reliable access to a communication network than a vehicle at a lower elevation ([0021]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar to wait to re-broadcast the message until the vehicle reaches a higher elevation as taught by Ralphs in order to ensure that the message will be re-broadcast in an area with more reliable coverage (Ralphs [0021]) thereby ensuring that the message will be received.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mimar (US 2014/0300739 A1, IDS US Publication #4) in view of Goodwin (US 2010/0019932 A1) and Dala (US 2013/0054467, IDS US Publication #8).
Regarding claim 11, modified Mimar teaches the vehicle of claim 10 and Mimar also teaches an emergency button electrically coupled to the at least one controller, wherein activation of the emergency mode is in response to activation of the emergency button ([0180]), but Mimar, as modified, does not teach that the at least one controller is further programmed to transmit “an Estimated Time of Arrival (ETA) to a healthcare facility”. However, Dala teaches this feature ([0292]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar by transmitting an ETA to the ER so that staff at the ER could coordinate activities (Dala [0292]). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mimar (US 2014/0300739 A1, IDS US Publication #4) in view of Goodwin (US 2010/0019932 A1) and Laberteaux (US 20080235509, IDS US Publication #7).
Regarding claim 15-16, modified Mimar teaches the vehicle of claim 10 and Mimar also teaches that the data identifying the vehicle includes a license plate number (Fig. 40A-B). Mimar, as modified, does not teach that the data identifying the vehicle includes “a vehicle identification number (VIN)” (claim 15) or that “the at least one controller is further programmed to encrypt the biometric data prior to transmission with an encryption key associated with the license plate number and the VIN” (claim 16). However, Laberteaux teaches these features ([0010]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar by identifying a vehicle by and associating an encryption key with a VIN and license plate numbers as taught by Laberteaux in order to ensure authenticity of messages and security of data (Laberteaux [0010], [0013], [0033]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mimar (US 2014/0300739 A1, IDS US Publication #4) in view of Goodwin (US 2010/0019932 A1), Jiang (US 6898432 B1), and Dickmann (DE 102004046305, IDS Foreign Patent document #2).
Regarding claim 18, modified Mimar teaches the method of claim 17, but Mimar, as modified, does not teach that the sensor is coupled to “a seatbelt assembly and the biometric data includes a heart rate and a respiration rate”. However, Dickmann teaches this feature ([0010-11], [0032], [0024-25]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar by measureing heart/respiratory rates using a seat belt and outputting the data based on the rates as taught by Dickmann in order to provide effective rescue to vehicle occupants following an accident by the knowledge of vital signs (Dickmann [0011]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mimar (US 2014/0300739 A1, IDS US Publication #4) in view of Goodwin (US 2010/0019932 A1), Jiang (US 6898432 B1), and Dala (US 2013/0054467, IDS US Publication #8).
Regarding claim 19, modified Mimar teaches the method of claim 17 but Mimar, as modified, does not teach transmitting “an Estimated Time of Arrival (E FA) to a healthcare facility”. However, Dala teaches this feature ([0292]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mimar by transmitting an ETA to the ER so that staff at the ER could coordinate activities (Dala [0292]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 10, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 7 of U.S. Patent No. 9,759,574 B2 in view of Mimar (US 2014/0300739 A1, IDS US Publication #4). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine claims 4 and 7 of the reference patent in order to achieve the benefits of both in a single embodiment. Additionally, although the combination of claims 4 and 7 of the reference patent does not recite “an accelerometer” or “in response to a signal from the accelerometer indicative of an accident of a vehicle, activate an emergency mode, request biometric data of occupants of the vehicle, and cause a first message including…biometric data received in response to the request to be transmitted to off-board the vehicle”, Mimar teaches these features (see prior art rejection of claim 1 above). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 8 of the reference patent to detect and incident and transmit data offboard the vehicle as taught by Mimar in order to detect and report accidents and obtain the necessary aid for vehicle occupants. 
Regarding claim 8, although claim 4 of the reference patent does not explicitly recite that the delay period is “defined by a speed of the vehicle”. However, one of ordinary skill would instantly recognize the time to travel a required distance is inherently defined by speed.
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine claims 4 and 7 of the reference patent in order to achieve the benefits of both in a single embodiment. Additionally, although the combination of claims 4 and 7 of the reference patent does not recite “a biometric sensor” or “in response to activation of an emergency mode, request biometric data of occupants of the vehicle, and transmit a first message to off-board the vehicle via the RF transceiver that includes…biometric data received from the sensor in response to the request”, Mimar teaches these features (see prior art rejection of claim 12 above). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 8 of the reference patent to detect and incident and transmit data offboard the vehicle as taught by Mimar in order to detect and report accidents and obtain the necessary aid for vehicle occupants. 
Regarding claim 15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine claims 4 and 7 of the reference patent in order to achieve the benefits of both in a single embodiment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662